DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendment filed on February 2, 2021 has been entered.  Claims 1 and 15 are amended.  Claims 7, 12 and 14 are canceled.  Claims 1-6, 8-11, 13 and 15 are pending.

Interview Summary

In a telephone interview with the Applicant’s Representative, Mr. Chien-hung Yu (Reg. No. 74,923), on February 23, 2021, a proposed amendment was submitted for applicant’s consideration. Examiner suggested the Applicant to amend claims 1 and 15 as shown in the Examiner’s Amendment below in order to overcome the objection(s) and rejection(s) under 35 U.S.C. § 112, and place the application in condition for allowance.

Authorization for this Examiner’s Amendment was given by the Applicant’s Representative, Mr. Chien-hung Yu (Reg. No. 74,923), on February 23, 2021.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the claims as below:

1. 	(Currently Amended) An information processing apparatus comprising:
a plurality of communication chips configured to communicate with another device; and
a controller configured to control execution of a coordinated function when the communication chip performs communication with the another device in accordance with a specific communication standard, wherein the coordinated function is executable with the another device and the information processing apparatus,
wherein the controller is configured to change the coordinated function in accordance with a use frequency of a part of the another device,
the use frequency is the number of times of use the part of the another device as a communication device per unit time,

wherein the priority of the functions of the coordinated function corresponds to an order of the functions of the coordinated function being executed,
wherein the functions of the coordinated function comprises at least one first function and at least one second function,
wherein when the order of connection is in a first order, the priority of the at least one first function is higher than [[that]] the priority of the at least one second function, and the at least one first function is executed before the at least one second function being executed, and
wherein when the order of connection is in a second order, the priority of the at least one second function is higher than [[that]] the priority of the at least one first function, and the at least one second function is executed before the at least one first function being executed.

15.	(Currently amended) A non-transitory computer readable medium storing a program causing a computer to function as a controller that controls execution of a coordinated function when communication is performed between a terminal device and another device in accordance with a specific communication standard, wherein the terminal device includes a plurality of communication chips configured to communicate 
wherein the controller is configured to change the coordinated function in accordance with a use frequency of a part of the another device,
the use frequency is the number of times of use the part of the another device as a communication device per unit time,
wherein the coordinated function is executable with the terminal device and a plurality of other devices, and the controller is configured to change priority of [[the]] functions of the coordinated function in accordance with an order of connection between the terminal device and each of the plurality of other devices,
wherein the priority of the functions of the coordinated function corresponds to an order of the functions of the coordinated function being executed,
wherein the functions of the coordinated function comprises at least one first function and at least one second function,
wherein when the order of connection is in a first order, the priority of the at least one first function is higher than [[that]] the priority of the at least one second function, and the at least one first function is executed before the at least one second function being executed, and
wherein when the order of connection is in a second order, the priority of the at least one second function is higher than [[that]] the priority of the at least one first function, and the at least one second function is executed before the at least one first function being executed.

Allowable Subject Matter

Claims 1-6, 8-11, 13 and 15 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Anderson (PG PUB US2018/0190279) teaches a method of downloading media content to a content player is provided, including receiving a command at a content player to deliver media content; transmitting the command from the content player to a first server; determining that the command is a request to deliver media content from a content provider; transmitting a request to a content server of the content provider from the first server based on the determined request to deliver the media content from the content provider; receiving, at the first server, a first information link from the content server in response to the request; transmitting the first information link to the content player; downloading a first portion of a media file to the content player from the content server using the first information link; and delivering at least a portion of the media file to the user [Anderson, Abstract].
Wu (PG PUB US2013/0064089) teaches methods and apparatus for allocating traffic contention resource units in a wireless communications system in which decisions are made in a distributed manner are described. A wireless communications device, corresponding to a link, self allocates resource units for traffic contention. Decisions regarding initially acquiring resources, relinquishing acquired resources, and/or 
Park (PG PUB US2015/0188997) teaches an electronic device and method are disclosed, including a communication interface adapted to allow communicative coupling with a plurality of electronic devices, and a processor, implementing the method, which includes: identifying an application to be executed in the first electronic device, selecting candidate devices from the plurality of electronic devices having at least one function associated with execution of the application, selecting a second electronic device from among the candidate devices based a factor including at least one of: status information of each of the candidate devices, position information of each of the candidate devices in relation to at least one of a user or the first electronic device, and at least one property of data associated with the at least one function of the candidate devices, and executing the application in the first electronic device utilizing the at least one function of the second electronic device [Park, Abstract].
However, the prior art of records fail to teach or suggest individually or in combination, “wherein the coordinated function is executable with the information processing apparatus and a plurality of other devices, and the controller is configured to change priority of functions of the coordinated function in accordance with an order of connection between the information processing apparatus and each of the plurality of other devices,

wherein the functions of the coordinated function comprises at least one first function and at least one second function,
wherein when the order of connection is in a first order, the priority of the at least one first function is higher than the priority of the at least one second function, and the at least one first function is executed before the at least one second function being executed, and
wherein when the order of connection is in a second order, the priority of the at least one second function is higher than the priority of the at least one first function, and the at least one second function is executed before the at least one first function being executed.” as set forth in independent claim 1 and similar language in independent claim 15.
Similar reasoning applies to dependent claims 2-6, 8-11, 13 as they further limit independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441